district court should be required to articulate whether it has considered
                     that evidence in making its decision. Here, the district court did state that
                     "the record should reflect the Court has received and reviewed" the
                     mitigation evidence. Vivar has not demonstrated that the district court
                     based its sentencing decision solely on his gang affiliation and that it did
                     not sentence him as an individual by taking into consideration his
                     mitigation evidence. We discern no abuse of discretion and we
                                 ORDER the judgment of conviction AFFIRMED.



                                                                                         J.
                                                         Pickerhi:


                                                          420lare J.
                                                         Parraguirre



                                                         Saitta


                     cc: Hon. Brent T. Adams, District Judge
                          David Kalo Neidert
                          Attorney General/Carson City
                          Washoe County District Attorney
                          Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                           2
(0) 1947A    (efga